Citation Nr: 0306879	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
pes planus, currently evaluated as 30 percent disabling.

(The issues of entitlement to secondary service connection 
for osteoarthritis of the knees; entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine on a direct or secondary basis; and entitlement to a 
total rating based on individual unemployability will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1968 
to June 1971.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that denied the 
appellant's claims of entitlement to an increased rating for 
bilateral pes planus and entitlement to secondary service 
connection for a bilateral knee disorder and a low back 
disorder, as well as his claim for a total rating based on 
individual unemployability.  The Board remanded the case to 
the RO in June 2001 for additional development; the RO has 
now returned the case to the Board for appellate review.

In the March 1998 rating decision issued pursuant to the 
December 1997 Board decision, the RO granted service 
connection for a bilateral pes planus disability and assigned 
a 30 percent evaluation, effective from January 1995.  The 
veteran appealed the assignment of the 30 percent rating for 
pes planus.  Therefore, the issue before the Board includes 
whether there is any basis for staged ratings at any 
pertinent time, to include whether an increase from the 
current 30 percent rating is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board has therefore 
listed the issue as one of an increased initial rating on the 
title page.

The Board is undertaking additional development on the issues 
of entitlement to service connection for the knees and low 
back, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice to the appellant of the development, as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing the appellant's response to the notice, 
if any, the Board will prepare a separate decision addressing 
these issues.  

The Board notes that the appellant's claim for entitlement to 
a total disability rating for compensation purposes based 
upon individual unemployability is inextricably intertwined 
with the service connection claims.  Therefore, that issue 
will be deferred.

The Board also notes that the VA examiner who examined the 
appellant in November 2001 commented that the appellant's 
bilateral ankle degenerative joint disease was interrelated 
with his service-connected bilateral foot conditions.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the increased rating claim.

2.  The appellant's bilateral pes planus currently is 
manifested by subjective complaints of severe pain and pain 
and swelling on use and objective medical findings of a 
marked to severe degree of bilateral pes planus with 
tenderness to palpation, mid-foot collapse, left Achilles 
tendon spasm, right marked pronation and plantar calluses.  

3.  The appellant's bilateral pes planus is not shown to 
produce bilateral marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

4.  The bilateral pes planus disability is not so unusual as 
to render application of the regular schedular provisions 
impractical.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the appellant's bilateral pes planus disability 
have not been met on either a schedular or an extraschedular 
basis.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) ((codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2002); Fenderson v. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for an initial evaluation in 
excess of the currently assigned 30 percent evaluation for 
his bilateral pes planus.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his bilateral pes planus 
disability is more severe than the current evaluation 
reflects.  He maintains that his condition warrants an 
evaluation in excess of the currently assigned 30 percent.  
He testified at his May 1999 personal hearing at the RO that 
his feet hurt on the bottom and in the ankle area.  He stated 
that his feet are very tender on the bottom and that they 
swell every day.  See Hearing Transcript pp. 10-12.  The 
appellant further testified that he had tried orthopedic 
shoes and arch supports without success.  He said that he did 
not wear inserts in his shoes.  See Hearing Transcript pp. 15 
and 21.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports of 
appellant's VA outpatient and inpatient treatment dated 
between 1991 and April 2002, and the reports of the VA 
medical examinations of the appellant's feet conducted in 
February 1998, May 1999, and November 2001.

Review of the appellant's VA medical treatment records 
reveals that appellant was seen on multiple occasions for VA 
medical treatment between 1991 and April 2002.  He was 
treated for a wide variety of conditions, including 
headaches, back, shoulder and knee pain, sinus, stomach, 
hypertension, hemorrhoids, anxiety, weight loss, increased 
cholesterol, anemia and insomnia.  Very few of the 
appellant's visits for medical care during that period 
involved treatment for foot pain.  In September 1996, the 
appellant said that he felt great except for his back pain.  
In April 2001, the appellant complained of bilateral foot 
pain at the base of the heel.  On physical examination, he 
was tender at the medial heel and there was pain on deep 
palpation.  A telephone conversation in June 2001 was noted 
in which the appellant complained of left heel pain that was 
limiting his ability to walk.  In July 2001, he sought 
treatment for right knee and left heel pain.  Both heels were 
noted to have tenderness.  The appellant again complained of 
left heel pain in August and September of 2001; he had 
acupuncture treatment.  In October 2001, the appellant was 
seen in the orthopedic clinic; he reported swelling of his 
metatarsal joints bilaterally.  On physical examination, the 
left heel was tender to palpation over the insertion of the 
plantar fascia.  The clinical assessment was bilateral 
degenerative joint disease and plantar fasciitis.  The 
appellant was instructed to get a heel cup for his left foot 
from the prosthetics department.  In March 2002, the 
appellant reported that his heel pain was gone.  In April 
2002, tenderness along the plantar aspect of both feet was 
noted.

The appellant underwent a VA foot examination in February 
1998.  He complained of foot pain, pain on use and bilateral 
swelling.  The examiner noted that the appellant walked with 
a mild limp.  On physical examination, the examiner noted 
grade three pes planus on the right with a markedly pronated 
foot.  There was swelling and enlargement of the right ankle.  
The appellant demonstrated mild pain on motion and some 
callus formation.  There was tenderness to palpation, but 
there was no evidence of Achilles tendon spasm or 
displacement.  The examiner noted grade two pes planus on the 
right with increased pronation of the foot.  The appellant 
did not demonstrate pain on motion but did show some callus 
formation.  There was no tenderness to palpation or Achilles 
tendon spasm or displacement.

The appellant underwent another VA foot examination in May 
1999; he reported that he wore arch supports in both shoes 
and that he took medication for pain.  On physical 
examination, the examiner noted that the appellant's gait 
pattern indicated bilateral genu varus and that the appellant 
had marked bilateral flat feet, the right worse than the 
left.  Examination of the left foot revealed mild tenderness 
over the left ankle and foot.  The appellant was 
uncomfortable during the passive range of motion.  No heel 
cord tightness was noted.  Examination of the right foot 
revealed mild heel cord tightness and severe deformities.  
There was marked tenderness on palpation of the foot and 
ankle.  There were no plantar calluses.  The examiner 
rendered diagnoses of bilateral perisplanchnics and genu 
varus.

The appellant underwent another VA foot examination in 
November 2001.  He complained of his feet hurting all the 
time.  The examiner noted that the appellant was markedly 
obese.  On weight bearing, the right foot demonstrated 
moderate to severe pes planus with mid-foot collapse and 
weight bearing on the great toe medially.  There was no heel 
cord tightness or tenderness.  There were mild calluses on 
the medial aspect of the great toe.  There were no plantar 
calluses.  The left foot demonstrated mild tenderness on the 
plantar surface of the heel and on the lateral aspect of the 
heel.  There was marked pes planus on weight bearing with 
mid-foot collapse.  Range of motion was accomplished with 
marked discomfort of the heel cord.  There was mild 
tenderness of the Achilles tendon.  There was a small callus 
on the heel.  There were no plantar calluses.  The examiner 
rendered a clinical impression of moderate to severe 
bilateral pes planus.  The examiner commented that the 
appellant had obvious tenderness as well as spasms of the 
Achilles tendon on the left side.

The Board notes that the rating schedule contains a number of 
provisions relating to the feet.  In this case, the appellant 
has been service-connected for bilateral pes planus, which is 
evaluated under Diagnostic Code 5276, flatfoot, acquired.  
Under that code, severe bilateral pes planus with objective 
evidence of marked deformity (pronation, adduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities warrants a 30 
percent rating.  A 50 percent rating is assigned for 
pronounced bilateral pes planus; marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Unilateral pronounced pes planus is rated 30 percent 
disabling.

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the currently assigned 30 percent 
disability rating.  The appellant suffers from considerable 
pain on a daily basis that is said to be unrelieved by 
orthopedic appliances and he does take pain medication.  The 
overall functional limitation suggested by the appellant's 
symptoms, such as a mild limp, makes his condition severe 
enough to warrant the assignment of a 30 percent rating.  
There is deformity, there is daily pain on manipulation and 
use, and this pain is apparently not improved by orthopedic 
shoes or appliances.  However, taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, such chronic 
pain warrants no more than a rating of 30 percent for the 
appellant's flatfoot pathology.  The percentage rating 
represents as far as can practicably be determined the 
impairment in earning capacity resulting from the service-
connected bilateral foot disability.  Functional impairment 
beyond that anticipated in the rating code, which would 
warrant an evaluation greater than the 30 percent assigned, 
has not been demonstrated.  38 C.F.R. § 4.40.  While there 
are objective indications of swelling on use, characteristic 
callosities and marked deformity, the overall disability 
picture is more reflective of the criteria for a 30 percent 
rating than it is reflective of the criteria for a 50 percent 
rating.  In particular, the record does not describe extreme 
tenderness of the plantar surfaces of the feet, or severe 
spasm of the tendo achillis on manipulation.  Marked 
pronation of the right foot, but not the left foot, has been 
described; unilateral pronounced pes planus would only 
support a 30 percent rating, not a 50 percent rating.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the disability at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Because the RO 
considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's bilateral 
pes planus disability has presented such an unusual or 
exceptional disability picture at any time since the grant of 
service connection so as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  It is undisputed that the appellant's symptoms 
could have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluation in this case 
was not inadequate.  As discussed above, the schedule 
provides for a higher rating for bilateral pes planus, but 
the required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  There is no evidence of 
record to indicate that the appellant has required frequent 
hospitalization or medical treatment for his bilateral pes 
planus.  Moreover, there is no evidence of record that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.

Because this is an appeal from the initial rating for the 
bilateral pes planus disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability for the 
bilateral pes planus and, therefore, does not support the 
assignment of a staged rating for that disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim denied here.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  Instead, the provisions of 
38 C.F.R. § 4.7 apply, and mandate the assignment of the 
rating indicated, as the degree of pes planus disability more 
nearly approximates the 30 percent rating currently assigned 
than any higher rating.


The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
September 2001 RO VCAA notice letter, the June 1998 Statement 
of the Case (SOC), the December 2002 Supplemental Statement 
of the Case (SSOC) and the June 2001 Board remand.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained the appellant's VA 
medical records and Social Security Administration disability 
records.  The appellant was afforded three VA medical 
examinations.  The appellant presented testimony at a 
personal hearing at the RO.  Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the hearing loss service 
connection claim at issue in the instant case have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach the appellant's rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.




ORDER

An increased initial disability rating in excess of 30 
percent for bilateral pes planus is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

